ORDER
NESBITT, District Judge.
THIS CAUSE is before the Court upon Plaintiffs’ Application and Memorandum in Support of Attorneys fees, filed on April 8, 1988 to which no response has been filed.
*897On March 19, 1988, this Court entered a Final Default Judgment for Plaintiffs in the amount of $8,239.48. Plaintiffs now seek to recover attorneys fees in the amount of $8,025.00 and costs in the amount of $293.60.
The Plaintiffs recovered on claims brought under the Fair Labor Standards Act (FLSA), 29 U.S.C. sections 201, et seq., and the Migrant and Seasonal Agricultural Worker Protection Act (MSAWPA), 29 U.S. C. section 1801 et seq. While only the FLSA provides for attorneys fees, both of these actions arise out of the same core facts. Accordingly, this Court deems it appropriate that attorneys fees should include all hours reasonably spent on the litigation as a whole. Certilus v. Peeples, No. 81-46-Civ-OC-12, slip op. (M.D.Fla. Dec. 5, 1984) (Order) [available on WEST-LAW, 1984 WL 3192]; see Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983).
The second issue this Court must address is the reasonableness of the fees. See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir.1974). While this action is fairly straightforward and does not require great skill to perform the legal services, several other factors evidence the reasonableness of the fees. First, the Plaintiffs in this cause are migrant workers, a fact which increased the time and effort required to maintain contact and gather information. Second, a specialized knowledge of the agriculture industry and of the employment laws relating to that industry aided counsel in the litigation. Third, this action, and the others like it, serve an important public function in protecting migrant/agricultural workers from abuse and encourages suits against abusive employers. Finally, the attorney has several years of experience in this area and charges a reasonable fee for his work and experience. Accordingly, it is
ORDERED AND ADJUDGED that Plaintiffs’ application for attorneys fees and costs is hereby GRANTED. Plaintiff is hereby awarded $8,025.00 in attorney’s fees and $293.60 in costs for a total of $8,318.60.